  1   MICHAEL A. SWEET (SBN 184345)
      msweet@foxrothschild.com
  2   JACK PRAETZELLIS (SBN 267765)
      jpraetzellis@foxrothschild.com
  3   FOX ROTHSCHILD LLP
      345 California Street, Suite 2200
  4   San Francisco, CA 94104
      Telephone:     415-364-5540
  5   Facsimile:     415-391-4436
  6   Attorneys for Creditors
      Daniel Martin and Douglas Tye Markey
  7
  8                               UNITED STATES BANKRUPTCY COURT
  9                               NORTHERN DISTRICT OF CALIFORNIA
 10                                    SAN FRANCISCO DIVISION
 11   In re:                                               Case No. 20-30604-HLB
 12   PROFESSIONAL FINANCIAL                               (Jointly Administered with
      INVESTORS, INC., a California corporation;           Case No. 20-30579)
 13   PROFESSIONAL INVESTORS SECURITY
      FUND, INC., a California corporation                 Chapter 11
 14
                      Debtor.                              NOTICE OF APPEARANCE AND
 15                                                        REQUEST FOR NOTICE
 16                                                        Judge: The Honorable Hannah L. Blumenstiel
 17
 18

 19
 20

 21
 22
 23
 24
 25
 26
 27
 28

Case: 20-30604      Doc# 116      Filed: 09/11/20   Entered: 09/11/20 14:14:40          Page 1 of
                                                     -1-
      199387\00001\114033911.v2
                                               2
  1           TO THE CLERK OF THE ABOVE-ENTITLED COURT, UNITED STATES
  2   TRUSTEE, AND OTHER INTERESTED PARTIES:
  3           PLEASE TAKE NOTICE that the undersigned counsel for unsecured creditors Daniel
  4   Martin and Douglas Tye Markey, requests that all notices given or required to be given in this
  5   case, and all papers served or required to be served in this case, be given to and served upon the
  6   following pursuant to, inter alia, Rules 2002, 9007, and 9010 of the Federal Rules of Bankruptcy
  7   Procedure and any other applicable rule or statute:
  8                                Michael A. Sweet, Esq.
                                   msweet@foxrothschild.com
  9                                Jack Praetzellis, Esq.
                                   jpraetzellis@foxrothschild.com
 10                                Fox Rothschild LLP
 11                                345 California Street, Suite 2200
                                   San Francisco, CA 94104
 12
 13           The above counsel further request that they be placed on the Court’s ECF notification and

 14   service list.

 15 Dated: September 11, 2020                               FOX ROTHSCHILD LLP
 16
                                                            /s/Michael A. Sweet
 17                                                 By:     Michael A. Sweet
                                                            Attorneys for Creditors
 18                                                         Daniel Martin and Douglas Tye Markey
 19
 20

 21
 22
 23
 24
 25
 26
 27
 28

Case: 20-30604        Doc# 116    Filed: 09/11/20    Entered: 09/11/20 14:14:40       Page 2 of
                                                      -2-
      199387\00001\114033911.v2
                                               2
